Citation Nr: 1450764	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  10-26 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disorder.

2.  Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his family


ATTORNEY FOR THE BOARD

L. Barstow, Counsel
INTRODUCTION

The Veteran had active military service from January 1943 to January 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the VA Regional Office (RO) in Cleveland, Ohio.  Due to the location of the Veteran's residence, jurisdiction of his appeal is with the RO in Atlanta, Georgia.

In October 2014, the Veteran and his family testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of an initial rating in excess of 10 percent for bilateral hearing loss being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's personnel records confirm his service in New Caledonia and the Southern Philippines for 28 months.  

2.  Post-service treatment records reflect a current diagnosis of varicose veins with stasis dermatitis.

3.  The Veteran's competent and credible testimony at his October 2014 hearing establishes that the onset of his bilateral foot problems consisting of the currently diagnosed varicose veins with stasis dermatitis began during service following exposure to tropical conditions and tremendous amounts of moisture and have persisted to the present.
4.  There is no evidence of record contradicting the Veteran's assertions that the onset of his current foot problems began in service.

5.  Affording the Veteran the benefit-of-the-doubt, it is at least as likely as not that his bilateral varicose veins with stasis dermatitis are related to his military service.


CONCLUSION OF LAW

The criteria for service connection for bilateral varicose veins with stasis dermatitis have been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014). 


ORDER

Entitlement to service connection for bilateral varicose veins with stasis dermatitis is granted.  


REMAND

Regrettably, a remand of the issue of an initial rating in excess of 10 percent for bilateral hearing loss is necessary.  The Veteran was last afforded a VA examination in 2009; his testimony indicated a worsening in severity since the examination.  Therefore, the Board finds that a remand is necessary to afford the Veteran a VA examination to determine the current level of severity of his disability.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After obtaining the appropriate release of information forms where necessary, procure records of post-service treatment that the Veteran has received.  The Board is particularly interested in records of treatment he has received at the Atlanta VA Medical Center.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Accord the Veteran an appropriate VA examination to determine the current level of severity of his service-connected bilateral hearing loss.  His claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  

The examiner should provide a description of the effects of the Veteran's bilateral hearing loss disability on his ability to function. 

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinions, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

3.  Ensure that the examination report complies with (answer the questions posed in) this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

4.  Then, readjudicate the issue remaining on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
ROBERT E. SULLIVAN 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


